851 F.2d 1221
UNITED STATES of America, Plaintiff-Appellee,v.Danielle FACCHINI, et al. Defendants-Appellants.
Nos. 86-3094, 86-3097 to 86-3102, 86-3104 to 86-3111,86-3117, 86-3118, 86-3121 to 86-3123, 86-3127 to86-3128, 86-3137 to 86-3140, 86-3148,86-3154, 86-3161, 86-3177.
United States Court of Appeals,Ninth Circuit.
July 14, 1988.

Prior report:  832 F.2d 1159.
Before GOODWIN, Chief Judge, and BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY and TROTT, Circuit Judges.


1
Upon the vote of a majority of the nonrecused active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The previous three-judge panel assignment is withdrawn.